IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JAMES D. LEWIS, JR. AND JAMES P.          : No. 383 EAL 2018
RYAN, JR.,                                :
                                          :
                   Petitioners            : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
             v.                           :
                                          :
                                          :
PHILADELPHIA COUNTY BOARD OF              :
ELECTIONS,                                :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

     AND NOW, this 3rd day of October, 2018, the Petition for Allowance of Appeal is

DENIED.